DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the collective subsequent amendments received on January 11, 2022, March 17, 2022, and June 6, 2022, claims 1-2 and 4-5 have been amended.  Claims 3 and 6-10 were previously canceled.  Accordingly, claims 1-2 and 4-5 are currently pending in this application.
Response to Amendment
The amendments filed with the written responses received on January 11, 2022, March 17, 2022, and June 6, 2022, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated August 16, 2021, are hereby withdrawn unless specifically noted below.
Examiner’s Comment
Examiner notes that that the amendment filed June 6, 2022, is still not compliant in that the amendments to the specification and drawings are improperly presented as discussed herein.  However, in the interest of compact prosecution, the collective subsequent amendments received on January 11, 2022, March 17, 2022, and June 6, 2022, will be addressed herein as best can be understood.
Regarding amendments to the specification, Applicant provides two versions of each paragraph to be amended with strikethroughs indicating removed language but without underlining to indicate added language.  Using Applicant’s own amended [0014] from the amendment dated March 17, 2022, as best can be understood, as an example, the proper way of indicating amendments to the specification is as follows:

Please replace paragraph [0014] with the following amended paragraph:
[0014] According to one embodiment herein, aerobic activity garment configured and adapted to be used in such a manner consist of a plurality of elastic bands and elastic strips.  The plurality of elastic bands and elastic strips form a unique configuration over the limbs of a body that engage the muscles of a body which stores The plurality of elastic bands and elastic strips form a unique configuration over a body that generates and releases kinetic energy in an active body during use.  The lower and upper portions fit comfortably and securely around four limbs of a body starting at a right and left foot up to a right and left wrist.  The configuration of elastic bands and elastic strips utilizes smart technology to create a combination of potential and kinetic energy. The smart technology is based on the natural design of the elongated tendons within the legs and feet of the Australian kangaroo which naturally store potential energy when at rest and releases kinetic energy when in motion. Similarlyto the loco-motional dynamics of the Australian kangaroo, the configuration and adaptation of the aerobic activity garment creates a tension system of impact resistance forces in a body that maintain[[s]] muscle engagement in a body and added force to a body in motion.

	A clean version of the annotated paragraph [0014] above can also be included immediately following the marked-up paragraph which removes the strikethroughs and underlines resulting in the presentation of a clean paragraph such as the following:

[0014] According to one embodiment herein, aerobic activity garment configured and adapted to be used in such a manner. The aerobic activity garment consist of a plurality of elastic bands and elastic strips.  The plurality of elastic bands and elastic strips form a unique configuration over the limbs of a body that engage the muscles of a body which builds and stores potential energy in a body during use.  The plurality of elastic bands and elastic strips form a unique configuration over a body that generates and releases kinetic energy in an active body during use.  The lower and upper portions fit comfortably and securely around four limbs of a body starting at a right and left foot up to a right and left wrist.  The configuration of elastic bands and elastic strips utilizes smart technology to create a combination of potential and kinetic energy. The smart technology is based on the natural design of the elongated tendons within the legs and feet of the Australian kangaroo which naturally store potential energy when at rest and releases kinetic energy when in motion.  Similarly to the loco-motional dynamics of the Australian kangaroo, the configuration and adaptation of the aerobic activity garment creates a tension system of impact resistance forces in a body that maintain muscle engagement in a body and added force to a body in motion.

Applicant is respectfully reminded that proper notation and formatting for all amendments to the claims, specification, and the drawings are required in all subsequent responses.  If proper notation and formatting are not used, Applicant will be notified by way of a Notice of Non-Compliant Amendment.  See MPEP 714(II).

Drawings
The drawings submitted on January 11, 2022, are objected to because they include two separate drawings labeled “Fig. 1” and two separate drawings labeled Fig. 2”, wherein all drawing sheets are labeled “replacement sheet”.  Applicant should either renumber the separate drawings (i.e., Fig. 1, Fig. 2, Fig. 3, Fig. 4) or cancel those drawings no longer needed if being replaced (i.e., remove the versions of Figs. 1 & 2 that are unwanted and/or non-compliant).
The amendment filed January 11, 2022, is objected to under 35 U.S.C. 132(a) because the new drawings introduce new matter into the disclosure via new Figs. 1 & 2 (i.e., the third and fourth drawings).  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the new Figs. 1 & 2 (i.e., the third and fourth drawing sheets in the amendment submitted on January 11, 2022) now depict the strap, i.e., flexible tensioner (109), as passing over the top surface of leg bands (107) in new Fig. 1.  Furthermore, the strap of flexible tensioner (109) is now depicted as extending up past the band (107) on a front side of the garment and over and around an upper hip area of the wearer.  Neither of these newly depicted structural features was disclosed in the application as originally filed and, therefore, constitutes new matter.  Applicant is required to cancel the new matter in the reply to this Office Action.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification – Disclosure
The amendment to the specification filed March 17, 2022, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The disclosure of “naturally store potential energy when at rest and releases kinetic energy when in motion” at [0014] is not supported by the original disclosure.  Although the specification as originally filed discloses storage and release energy, i.e., potential and kinetic energy, the original disclosure does not support the storage of potential when at rest and the release of kinetic energy when in motion.  Indeed, the phrases “when at rest” and “when in motion” are not in the original disclosure let alone the words “rest” and “motion”.
The disclosure of “Similarly to the loco-motional dynamics of the Australian kangaroo, the configuration and adaptation of the aerobic activity garment creates a tension system of impact resistance forces” at [0014] is not supported by the original disclosure.  Although the tendons and feet of the Australian kangaroo are mentioned, the original disclosure does not support or mention “loco-motional dynamics” or creation of “a tension system of impact resistance forces”.
The disclosure of “a plurality of two inch elastic bands” at [0028] is not supported by the original disclosure.  Although a plurality of elastic strips is disclosed, any dimension or measurement of said strips, i.e., the strips being “two inch”, is not supported by the original disclosure.  Furthermore, the word “band” does not appear in the original disclosure.  
The disclosure of “a pair of one inch elastic strip connects to the top center of the two inch bands” at [0028] is not supported by the original disclosure.  Although elastic strips are disclosed, any dimension or measurement of said strips, i.e., the strips being “one inch”, is not supported by the original disclosure.  Additionally, said strips connecting specifically to “the top center” of any bands let alone some band that has some “two inch” dimension is not supported by the original disclosure.
The disclosure of elastic strips connecting to various “front center”, “rear center”, and “bottom center” portions of bands at [0028] is not supported by the original disclosure.  Indeed, the word “center” does not appear in the specification as originally filed.  
The disclosure of “a tensioner system of impact resistant flexibilities that add force and momentum to a body; thereby naturally generating and releasing kinetic energy in a body, while in motion, when used as an aerobic activity garment” at [0028] is not supported by the original disclosure.  Although a tensioner system and the release of kinetic energy is disclosed, “impact resistant flexibilities that add force and momentum to a body […]” cannot be found in and is therefore not supported by the original disclosure.
The disclosure of “two inch bands” at [0034] is not supported by the original disclosure.  Although a plurality of elastic strips is disclosed, any dimension or measurement of said strips, i.e., the strips being “two inch”, is not supported by the original disclosure.  Furthermore, the word “band” does not appear in the original disclosure.
The disclosure of “a two inch strip attached to the front center of band (107) and extending over a right and left hip” at [0034] is not supported by the original disclosure.  Although elastic strips are disclosed, any dimension or measurement of said strips, i.e., the strips being “one inch”, is not supported by the original disclosure.  Additionally, said strips connecting specifically to “the front center” of any bands and “extending over a right and left hip” is not supported by the original disclosure.  Indeed, the word “hip” does not appear in the specification as originally filed and a strip extending over a hip does not appear in the original drawings.
The disclosure of “one inch strip connecting the two inch bands” at [0034] is not supported by the original disclosure.  Although elastic strips are disclosed, any dimension or measurement of said strips, i.e., the strips being “one inch” or some band being “two inch”, is not supported by the original disclosure.  It is further noted that the word “band” does not appear in the specification as originally filed.
The disclosure of “two inch bands” at [0035] is not supported by the original disclosure.  Although a plurality of elastic strips is disclosed, any dimension or measurement of said strips, i.e., the strips being “two inch”, is not supported by the original disclosure.  Furthermore, the word “band” does not appear in the original disclosure.
The disclosure of “one inch strip connecting the two inch bands” at [0035] is not supported by the original disclosure.  Although elastic strips are disclosed, any dimension or measurement of said strips, i.e., the strips being “one inch” or some band being “two inch”, is not supported by the original disclosure.  It is further noted that the word “band” does not appear in the specification as originally filed.
The disclosure of “two in strip extending over a right and left hip connecting to bands” at [0035] is not supported by the original disclosure.  Although elastic strips are disclosed, any dimension or measurement of said strips, i.e., the strips being “two in” (interpreted as referring to “inch”), is not supported by the original disclosure.  Additionally, said strips specifically “extending over a right and left hip connecting to bands” is not supported by the original disclosure.  Indeed, the words “hip” and “band” do not appear in the specification as originally filed and a strip extending over a hip does not appear in the original drawings.
The disclosure of “two inch strip extends from center part of two inch band in view 224 and connects to center part of two inch band in view 212, view 222” at [0035] is not supported by the original disclosure.  Although elastic strips are disclosed, any dimension or measurement of said strips, i.e., the strips being “two inch”, is not supported by the original disclosure.  Additionally, said strips specifically extending “from center part of two inch band in view 224 and connects to center part of two inch band in view 212, view 222” is not supported by the original disclosure.  It is further noted that the word “band” does not appear in the specification as originally filed.
Applicant is required to cancel the new matter in the reply to this Office Action. 
Claim Objections
Claim 1 is objected to because at line 4, “each” should read “each of the lower left limb portion and the lower right limb portion extends”
Claim 2 is objected to because at line 19, “fourth right strip” should read “the fourth right strip”.
Claim 4 is objected to because at line 17, “the seventh left strip of and” should read “the seventh left strip and”.
Claim 5 is objected to because at line 4, “perpendicular” should read “being perpendicular”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the lower left limb portion and the lower right limb portion has a buttock portion” at lines 9-10.  It is unclear if each of the left and right lower limb portions have a buttock portion (i.e., left and right buttock portions), or if the lower left and right lower limb portions share and form together a single buttock portion.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  If meant to refer to the lower limb portions sharing and forming together a single buttock portion, it is suggested that the limitation read “the lower left limb portion and the lower right limb portion forming together a buttock portion”.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above when applying prior art.
Claim 1 recites the limitations “just below” at lines 17 and 21 and “just above” at line 28.  It is unclear how much deviation from below or above the positioning of an object can deviate from the relative position of another structure and still be considered “just” below or above.  Therefore, the metes and bounds of the claim are unclear, and the claim is rendered indefinite.  Correction is required.  It is suggested that the word “just” be removed from the claims.  For the purposes of examination, the limitation will be interpreted as best can be understood according to the suggested language above when applying prior art.
Claims 2 and 4-5 are similarly rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, as best can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0190147 to Luo et al. (hereinafter, “Luo”), in view of USPN 6,128,782 to Young et al. (hereinafter, “Young”), and further in view of US 2018/0193686 to Olugbenga (hereinafter, “Olugbenga”).
Regarding claim 1, Luo teaches an exercise suit (Figs. 1A & 1B; abstract; [0018]) comprising: a torso portion configured to fit around a torso of a human body (See annotated Fig. 1A of Luo below; portion of suit covering wearer’s torso), the torso portion has a neck opening (opening proximate wearer’s neck formed by joint fixtures (2) and elastic bodies (1A, 1B)); a lower left limb portion and a lower right limb portion each extends from the torso portion (portions of suit covering left and right lower limbs of wearer, respectively, and extending from torso portion), the lower left limb portion has a left thigh portion and a left crotch portion, the left crotch portion extends between the left thigh portion and the torso portion (See annotated Fig. 1A of Luo below; lower left limb portion has left thigh portion and a left crotch portion between the left thigh and torso portions), the lower right limb portion has a right thigh portion and a right crotch portion, the right crotch portion extends between the right thigh portion and the torso portion (See annotated Fig. 1A of Luo below; lower right limb portion has right thigh portion and a right crotch portion between the right thigh and torso portions), the lower left limb portion and the lower right limb portion has a buttock portion (See Luo, Fig. 1B and annotated Fig. 1 below; the lower left and right limb portions together form a buttock portion below the torso portion); a left foot portion extends from the lower left limb portion (portion of suit covering left foot of the wearer), and a right foot portion extends from the lower right limb portion (portion of suit covering right foot of the wearer); and an upper left limb portion and an upper right limb portion extend from the torso portion (portions of suit covering left and right upper limbs of the wearer, respectively, and extending from torso portion), each of the upper left limb portion and the upper right limb portion has an opening for a hand (each arm portion of the suit includes a glove having an opening for a respective hand), wherein the lower left limb portion has a first left strip encircled around the left thigh portion just below the buttock portion (joint fixture (2) proximate the left thigh portion positioned below the buttock portion), wherein the lower right limb portion has a first right strip encircled around the right thigh portion just below the buttock portion (joint fixture (2) proximate the right thigh portion positioned below the buttock portion).

    PNG
    media_image1.png
    700
    609
    media_image1.png
    Greyscale

Annotated Fig. 1A of Luo
That said, Luo does not teach wherein a first elongated back strip at one end extends from a lateral side of the first left strip and another end of the first elongated back strip extends from a lateral side of the first right strip, the first elongated back strip extends along a rear of the torso portion and just above the buttock portion.
However, Young, in a related apparel art, and more specifically apparel comprising a built-in structure for distributing forces over the wearer’s body, is related to a harness strap structure worn on the body and limbs of a wearer that is configured to distribute forces through the strap structure and over a wide surface area of the garment and wearer (See Young, Figs. 2 & 3; abstract).  The harness structure of Young includes a plurality of back straps that connect upper thigh straps to arm/shoulder straps.  More specifically, Young teaches wherein a first elongated back strip (See annotated Fig. 2 of Young below; belt (36)) at one end extends from a lateral side of the first left strip and another end of the first elongated back strip extends from a lateral side of the first right strip (one end portion (56) of belt is attached to a lateral side of strap (44) and another end portion (56) of belt is attached to a lateral side of strap (42)), the first elongated back strip extends along a rear of the torso portion and just above the buttock portion (belt (36) extends to rear of torso portion and above buttock; See Young, Figs. 2-3).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the exercise suit of Luo to include the connected back harness strap structure as disclosed by Young.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the exercise suit of Luo to include the connected back harness strap structure as disclosed by Young in order to better distribute the tensional forces applied to the wearer of the exercise suit of Luo across the body, and especially the torso and back, of the wearer (See Young, abstract).

    PNG
    media_image2.png
    571
    937
    media_image2.png
    Greyscale

Annotated Fig. 2 of Young
	That said, the modified exercise suit of Luo (i.e., Luo in view of Young, as explained above) does not explicitly teach that the first left strip is flexible and elastic, the first right strip is flexible and elastic, and the first elongated back strip is flexible and stretchable.
	However, Olugbenga, in a related exercise harness art, is directed to a running exercise device having a waist belt, shoulder straps, and leg bands with additional elastic bands extending between the waist belt and leg bands (See Olugbenga Figs. 1-3; abstract).  More specifically, Olugbenga teaches the first left strip is flexible and elastic (left leg band (32) on upper thigh is made of neoprene fabric which is flexible and elastic; See Olugbenga [0050]), the first right strip is flexible and elastic (right leg band (30) on upper thigh is made of neoprene), and the first elongated back strip is flexible and stretchable (belt and straps spanning wearer’s back are made of neoprene; See Olugbenga, [0043] and [0054]).
	It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the various straps of the modified exercise suit of Luo (i.e., Luo in view of Young, as explained above) to be made from the elastic and flexible neoprene material disclosed by Olugbenga.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the various straps of the modified exercise suit of Luo to be made from the elastic and flexible neoprene material disclosed by Olugbenga in order to provide straps that are securably conformable to a wearer’s body but also adjustably expandable to comfortably fit wearers of different sizes (See Olugbenga, [0050]).
Claims 2 and 4-5, as best can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Luo, in view of Young and Olugbenga, as applied to claim 1 above, and further in view of USPN 6,099,446 to Johnson et al. (hereinafter, Johnson).
Regarding claim 2, the modified exercise suit of Luo (i.e., Luo in view of Young and Olugbenga, as explained with respect to independent claim 1 above) further teaches wherein the left foot portion has a second left strip encircling the left foot portion and the right foot portion  has a second right strip encircling the right foot portion (See annotated Fig. 1A of Luo above; joint fixtures (2) on each of the left and right foot portions), wherein the lower left limb portion has a fourth left strip encircling a left knee portion of the lower left limb portion (joint fixture proximate wearer’s left knee), wherein the lower right limb portion has a fourth right strip encircling a right knee portion of the lower right limb portion (joint fixture proximate wearer’s right knee), wherein a flexible tensioner extends between the first left strip and the fourth left strip, the first right strip and the fourth right strip (See Luo, Figs. 1A & 1B; elastic bodies (1A, 1B) connect all joint fixtures of the exercise suit), wherein the fourth left strip, the second left strip, fourth right strip, the second right strip, (all of the joint fixtures and strap structures of the modified exercise suit of Luo are made of neoprene as disclosed by Olugbenga).
That said, the modified exercise suit of Luo does not teach the lower left limb portion having a third left strip encircling a lower end of the lower left limb portion, and the lower right limb portion having a third right strip encircling a lower end of the lower right limb portion.
However, Johnson, in a related exercise apparatus art, is directed to a fully body harness that provides resistance via elastic bands to muscles of the body (See Johnson, Fig. 1; abstract).  More specifically, Johnson teaches the lower left limb portion having a third left strip encircling a lower end of the lower left limb portion, and the lower right limb portion having a third right strip encircling a lower end of the lower right limb portion (respective ankle bands (65) positioned on and encircling lower ends of each of the lower left and right limb portions proximate respective ankles of wearer).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify each of the lower limbs portions of the modified exercise suit of Luo to include the additional lower end, ankle bands disclosed by Johnson (i.e., the third strips).  One of ordinary skill in the art at the time of filing would have been motivated to modify each of the lower limb portions of the modified exercise suit of Luo to include the additional lower end, ankle bands disclosed by Johnson in order to provide additional support at the wearer’s ankles while the wearer’s body is under the tension and stress applied by the exercise suit of Luo.  Modification of the exercise suit of Luo to further include the ankle straps of Johnson is further supported by Luo which discloses that joint fixtures (i.e., straps) could be worn on several joints including ankle joints (See Luo, [0015]).
Furthermore, the now modified exercise suit of Luo (i.e., Luo in view of Young, Olugbenga, and now Johnson) further teaches wherein the flexible tensioner extends between the fourth left strip and the third left strip, the third left strip and the second left strip, the fourth right strip and the third right strip, the third right strip and the second right strip (elastic bodies (1A, 1B) of Luo connect all joint fixtures and straps of the exercise suit including the ankle straps of Johnson) and the third left strip and the third right strip are flexible and elastic (as previously discussed, all of the joint fixtures and strap structures of the modified exercise suit of Luo are made of neoprene as disclosed by Olugbenga including the ankle straps disclosed by Johnson).
Regarding claim 4, the modified exercise suit of Luo (i.e., Luo in view of Young, Olugbenga, and Johnson as explained with respect to claims 1 and 2 above) further teaches wherein: the upper left limb portion further comprises: a fifth left strip encircling a left wrist portion of the upper left limb portion (See annotated portion of Fig. 1A of Luo below; joint fixture proximate wearer’s left wrist), a sixth left strip encircling a left elbow portion of the upper left limb portion (joint fixture proximate wearer’s left elbow), a seventh left strip encircling a left shoulder portion of the upper left limb portion (joint fixture proximate wearer’s left shoulder), a fifth right strip encircling a right wrist portion of the upper right limb portion (joint fixture proximate wearer’s right wrist), a sixth right strip encircling a right elbow portion of the upper right limb portion (joint fixture proximate wearer’s right elbow), and a seventh right strip encircling a right shoulder portion of the upper right limb portion (joint fixture proximate wearer’s right shoulder), wherein the exercise suit further comprises: a second elongated back strip (See annotated Fig. 2 of Young above; strap (26)), one end of the second elongated back strip is coupled to the seventh left strip of and another end of the second elongated back strip is coupled to the seventh right strip (ends of strap (26) terminate at arm encircling straps (28, 30) corresponding to right and left shoulder joint fixtures in the modified exercise suit of Luo), the second elongated back strip extends along the rear of the torso portion and adjacent to the neck opening (strap (26) extends along rear torso portion and adjacent neck opening), wherein the fifth left strip, the sixth left strip, the seventh left strip, the fifth right strip, the sixth right strip, the seventh right strip, and the second elongated back strip are flexible and elastic (as previously discussed, all of the joint fixtures and strap structures of the modified exercise suit of Luo are made of neoprene as disclosed by Olugbenga).

    PNG
    media_image3.png
    559
    721
    media_image3.png
    Greyscale

Annotated Portion of Fig. 1A of Luo
Regarding claim 5, the modified exercise suit of Luo (i.e., Luo in view of Young, Olugbenga, and Johnson as explained with respect to claims 1, 2, and 4 above) teaches wherein the exercise suit further comprises a third elongated back strip (See annotated Fig. 2 of Young above; strap (12)) that extends between the first elongated back strip and the second elongated back strip, the third elongated back strip perpendicular to the second elongated back strip (strap (12) extends between first (36) and second (26) back strips of Young; due to the flexibility of the strap material of the modified exercise suit of Luo, the back straps are capable of being manipulated so that strap (12) extends perpendicularly between straps (36) and (26)).
Response to Arguments
In future responses, Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
If Applicant intended the same arguments from the response after-final dated October 7, 2021, to be submitted along with the claim amendments in the request for continued examination, those arguments were fully considered as detailed in the advisory action dated October 21, 2021, and were not found persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  US 2018/0338547 to Alberto et al. is directed to training pants having a belt and leg portions connected with resistance bands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732